Title: From Benjamin Franklin to John Witherspoon, 19 November 1781
From: Franklin, Benjamin
To: Witherspoon, John


Revd Sir,
Passy, Nov. 19. 1781
I hope you will have the Pleasure of receiving, with this, your long absent Son, who appears to me a valuable young Man. On the Receipt of your Letter, I wrote to a Friend in London to furnish him with what Money he should have occasion for to bring him hither, which was done; and here I deliver’d to him the second of your Letter of Credit on Messrs. Couteulx & Co. whereby he has been enabled to repay me. I wish him a good Voyage, & happy Meeting with his Friends, And am, with Great Esteem, Revd Sir
Dr Witherspoon
